                             UNITED STATES DISTRICT COURT

                       FOR THE MIDDLE DISTRICT OF TENNESSEE

                                    NASHVILLE DIVISION


THE LAMPO GROUP, LLC d/b/a                             )
RAMSEY SOLUTIONS, a Tennessee Limited                  )
Liability Company,                                     )
                                                       )
                              Plaintiff,               )    Case No. 3:20-cv-00641
                                                       )    Judge Aleta A. Trauger
       v.                                              )
                                                       )
MARRIOTT HOTEL SERVICES, INC.,                         )
                                                       )
A Delaware Corporation;
                                                       )
                        Defendant.                     )
MARRIOTT HOTEL SERVICES, INC.,                         )
A Delaware Corporation,                                )
                                                       )
                              Counter-Plaintiff,       )
                                                       )
       v.                                              )
                                                       )
                                                       )
THE LAMPO GROUP, LLC d/b/a                             )
RAMSEY SOLUTIONS, a Tennessee Limited                  )
Liability Company,                                     )
                                                       )
                              Counter-Defendant.       )

___________________________________________/

                            NOTICE OF SCRIVENERS’ ERROR

       Plaintiff/Counterdefendant, The Lampo Group, LLC d/b/a Ramsey Solutions (“Ramsey

Solutions”), provides notice of a scriveners’ error in its Motion for Leave to Amend Answer and

Affirmatives [Dkt. 54]. Specifically, Ramsey Solutions inadvertently referred to “illegality” as the

objection referenced by Defendant Marriot Hotel Services, Inc. (“Marriott”) in its response to the

Discovery, but Marriott use the term enforceability when discussing its claim that Ramsey




    Case 3:20-cv-00641 Document 55 Filed 08/16/21 Page 1 of 3 PageID #: 774
                                                                        CASE NO. 3:20-cv-00641

Solutions waived its right to contest the liquidated damages provisions. The error in reference

does not in any way change the outcome or merits of the motion; that said, in re-reviewing

Marriott’s discovery objections, Ramsey Solutions discovered the scriveners’ error and wanted to

bring it to the Court’s attention, nonetheless. For the reasons outlined in the motion, the error in

accreditation has no bearing on the merits of the motion or Ramsey Solutions’ entitlement to

amend its defenses.



Dated: August 16, 2021.

                                              Respectfully Submitted,

                                      By:      /s/ Jennifer G. Altman
                                              Jennifer Altman (FL Bar No. 881384)
                                              (admitted pro hac)
                                              Markenzy Lapointe (FL Bar No. 172601)
                                              (admitted pro hac)
                                              PILLSBURY WINTHROP SHAW PITTMAN LLP
                                              600 Brickell Avenue, Suite 3100
                                              Miami, Florida 33131
                                              Telephone: 786-913-4880
                                              jennifer.altman@pillsburylaw.com
                                              markenzy.lapointe@pillsburylaw.com

                                              Ashley E. Cowgill (TN Bar No. 033042)
                                              PILLSBURY WINTHROP SHAW PITTMAN LLP
                                              500 Capitol Mall, Suite 1800
                                              Sacramento, CA 95814
                                              Telephone: 916-329-4721
                                              ashley.cowgill@pillsburylaw.com

                                              Attorneys for The Lampo Group, LLC d/b/a Ramsey
                                              Solutions




                                                 2


    Case 3:20-cv-00641 Document 55 Filed 08/16/21 Page 2 of 3 PageID #: 775
                                                                     CASE NO. 3:20-cv-00641

                               CERTIFICATE OF SERVICE

        WE HEREBY CERTIFY that on August 16, 2021, we electronically filed the foregoing
with the Clerk of the Court using CM/ECF, which will send transmissions of Notices of Electronic
Filing on all Counsel of Record.


                                                   Respectfully Submitted,

                                            By:     /s/ Jennifer G. Altman
                                                   Jennifer Altman




                                               3


    Case 3:20-cv-00641 Document 55 Filed 08/16/21 Page 3 of 3 PageID #: 776
